Title: To James Madison from Anthony Merry, 3 March 1806 (Abstract)
From: Merry, Anthony
To: Madison, James


                    § From Anthony Merry. 3 March 1806, Washington. “I have received the Honor of your Letter of the 25th. of last Month, with the Documents it inclosed proving Oliver Child and Ellery King, who are stated to have been impressed by His Majesty’s Ship Vengeance, to be Citizens of the United States.
                    “I shall not fail, Sir, to transmit Copies of the Documents in Question by the earliest Opportunity to the Commander in Chief of His Majesty’s Ships on the Halifax Station, to which your Letter Mentions that it is said the Vengeance belongs, although I conceive that there must be a Mistake as to the Name of the Ship, since in a List which I possess of the British Navy corrected up to the Month of November last (the Impressment of Ellery King must, according to the Document, have taken Place some Days after the 23rd December) I can find no Ship of the Name in Question except one of Seventy Four Guns, which is expressed as not being in Commission in the Month of November, and which for that Reason, as well as on Account of her Size, it is not likely should be cruizing in the Month of December off Charleston South Carolina.”
                